Citation Nr: 0736133	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefits sought on appeal.  

In a June 2003 rating decision, the RO denied service 
connection for prostate cancer, lipomas of the lower 
extremity, and asthma.  In November 2005, however, the RO 
granted service connection for chronic obstructive pulmonary 
disease (claimed as asthma) as well as lipomas and related 
scars involving the lower extremities.  As this determination 
constitutes a full grant of the benefits sought as to those 
claims, they are no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Therefore, the 
only remaining issue on appeal involves the claim for service 
connection for prostate cancer.  

In a May 2007 rating decision, the RO also denied the 
veteran's claim of entitlement to a TDIU.  The veteran 
responded by filing a timely notice of disagreement.  
However, since the veteran has not been issued a statement of 
the case (SOC), this issue is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC, to 
cure this procedural defect.  

The veteran and his son testified at a hearing held before 
the undersigned Veterans Law Judge in May 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDING OF FACT

The veteran's prostate cancer was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service, to include chemical exposure therein. 

CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for prostate 
cancer.  In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate review.  The Board will then address the issue on 
its merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in April 2003, January 2005, January 2006, 
September 2006, and January 2007:  (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should 
"give us everything you've got pertaining to 
your claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) [Mayfield IV].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but nonetheless concluding the evidence 
established the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims, and 
therefore determined the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained 
all relevant medical records identified by the veteran.  
Also, the Board finds that a VA examination is not required 
to determine whether his prostate cancer is related to 
service, since the record shows the condition was not 
diagnosed until approximately 30 years after he retired from 
active duty, with no competent evidence of a nexus or 
relationship to service.  Therefore, obtaining a medical 
opinion would serve no useful purpose.  Simply stated, a 
remand for a medical opinion is not necessary to decide this 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Service Connection for Prostate Cancer

The veteran testified at two personal hearings that he 
developed prostate cancer as a result of exposure to various 
chemicals - namely carbon tetrachloride and JP4 - as well as 
exposure to second-hand smoke while working in an 
unventilated vault during his period of active duty service.  
For the reasons set forth below, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's service medical records make no reference to 
prostate cancer or an elevated prostate-specific antigen 
(PSI) level.  These records therefore provide highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

Indeed, the record shows that prostate cancer was not 
diagnosed until August 2000, when the veteran was 77 years 
old.  In this regard, an August 1998 VA outpatient treatment 
record notes an elevated PSA level of 7.4.  However, prostate 
cancer was not diagnosed until a biopsy was performed in 
August 2000.  This 28-year lapse between service and the 
first documented elevated PSA test provides compelling 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board also emphasizes that none of the post-service 
medical records in the claims file - namely treatment records 
from VA and Kaiser Permanente - includes a medical opinion 
concerning the etiology or date of onset of the veteran's 
prostate cancer.  In other words, these records do not 
include a medical opinion relating the veteran's prostate 
cancer to his period of military service, thereby providing 
evidence against the claim.  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran and his 
son, as well as several friends who claim that they had 
served with the veteran and can attest to the fact that he 
worked with toxic chemicals while on active duty.  However, 
even assuming for the sake of argument that the veteran was 
exposed to harmful chemicals in service, none of these 
individuals is competent to attribute the veteran's prostate 
cancer to any chemical exposure in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions, including on 
causation).  In any event, even if these individuals are 
competent in this regard, their contentions are still 
outweighed by the medical records, none of which suggest that 
the veteran's prostate cancer had its onset in service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has also reviewed several articles submitted by the 
veteran concerning the health risks of carbon tetrachloride 
exposure.  With regard to medical treatise evidence, the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).

While these articles are instructive as to the general health 
risks of carbon tetrachloride exposure, the information fails 
to specifically address the veteran's case in that it 
provides no medical opinion linking the veteran's prostate 
cancer to any alleged exposure to carbon tetrachloride.  The 
Board also emphasizes that these articles are not accompanied 
by the opinion of any medical expert.  The Board thus 
concludes that this information is insufficient to establish 
the required medical nexus element.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for prostate cancer.  As 
the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.


ORDER

Service connection for prostate cancer is denied.










						(CONTINUED ON NEXT PAGE)

REMAND

The Board notes that a May 2007 rating decision denied 
entitlement to a TDIU.  The veteran expressed disagreement 
with that decision during his July 2007 hearing.  This 
clearly constitutes a timely notice of disagreement.  See 38 
C.F.R.    §§ 20.201, 20.302 (2007).  However, the RO has not 
issued a SOC in response to the veteran's notice of 
disagreement.

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a SOC in 
such a circumstance renders a claim procedurally defective 
and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (2007); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a SOC 
addressing the issue of entitlement to a 
TDIU.  The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless he perfects his appeal.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


